DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 4, 12, and 17-19 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1 and 9 are currently amended. Claim 20 is as previously presented. Claims 2-3, 5-8, 10-11, 13-16 are original. Claims 1-3, 5-11, 13-16, and 20 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
The independent claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the subject matter from now-cancelled claim 19 being introduced to the independent claims), and thus the corresponding 35 USC 103 rejections for claims 1-3, 5-11, 13-16, and 20 are withdrawn. However, Examiner believes that the prior art of record does teach the amended claims, as explained in more detail below. 

Response to Arguments
Rejection Under 35 USC 112(a)
	On pages 9-10 of the Remarks filed 8/12/2021 Applicant argues that the subject matter from now-
Rejection Under 35 USC 101
	On page 7 of the Remarks Applicant argues that the “present claims do not fall within one of the enumerated categories, and so should not be considered directed to an abstract idea” but does not provide any specific evidence or arguments to dispute Examiner’s analysis. Accordingly, this argument is not persuasive and Examiner maintains that the claims, even as presently amended, still recite a certain method of organizing human activity because they describe a data monitoring and notification interaction that could occur between human actors. 
	On page 8 of the Remarks Applicant argues that the claims are not directed to the abstract idea because they allow for follow up tracking as described in para. [0011] of the specification, and are thus “directed to ‘a process specifically designed to achieve an improved technological result.’” Applicant’s arguments are fully considered, but are not persuasive. The process described in the present claims is not directed to a technical solution to a technical problem, but rather provides a business solution to a business problem of difficulty tracking clinical documentation. This does not amount to a technical technical barrier that this invention seeks to overcome (e.g. various systems unable to communicate due to different data formats or communication protocols, some previous technical inability for follow-up verification documentation to be stored in a certain system, etc.), and it is rather directed to ensuring that a follow-up has occurred and been documented, which medical professionals and administrators routinely manually verify. Thus, the use of a computer-based method or system for performing this overall function is not a technical improvement and instead amounts to mere instructions to apply the abstract idea on a computer, which does not provide integration into a practical application.
	On pages 8-9 of the Remarks Applicant argues that the claims offer “significantly more” than the abstract idea by “recit[ing] various specific steps for performing an analysis of an electronic medical record” that provide elements “other than what is well-understood, routine and conventional in the field.” Applicant further asserts that the previous office action did not sufficiently demonstrate the “well-known” nature of the claim elements because it did not provide evidence beyond pointing to the prior art. Applicant’s arguments are fully considered, but are not persuasive. Applicant does not point to any particular additional elements or combination of elements that are unconventional beyond merely asserting that “various specific steps” of an electronic medical record analysis are unconventional. These analysis steps do not provide significantly more than the abstract idea itself because they are the abstract idea itself; that is, the steps of continuously monitoring a medical record system, identifying recommended follow-ups, determining whether the recommended follow-ups were verifiably performed by searching various other systems, notifying a user of follow-ups missing verification, adding unverified follow-ups to a worklist, determining related annotations from prior reports, and providing the annotations to a user are all steps that describe a certain method of organizing human activity. The additional elements of the claim merely implement these abstract steps in a computer system by specifying electronic medical records and electronic medical information systems. Further, Examiner cited to particular portions of Applicant’s own original specification to show the invention can be implemented with general purpose computing system environments and configurations utilizing conventional electronic communication standards known in the art (see Non-final Office action mailed 5/12/2021 at Pgs 11-12). 
Accordingly, the 35 USC 101 rejections are upheld for claims 1-3, 5-11, 13-16, and 20. 
Rejection Under 35 USC 103
	On pages 11-12 of the Remarks Applicant argues that neither Halstead nor Kulon adequately teach determining one or more annotations that are related to other annotations from the plurality of prior reports and providing the one or more annotations to the user with a suggestion to link the other related annotations from the plurality of reports. Specifically, Applicant asserts that Halstead merely describes links to the original radiology report and to the subsequent pathology report, “which is not equivalent to suggesting linking related annotations within reports, as claimed.” Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that the disclosure of Halstead is sufficient to teach the amended claims, at least because it describes determining annotations that are related between reports ([0038]: “The invention leverages such an engine to extract the terms offered as potential diagnoses in the original report (the “differential diagnosis”), and compares them to terms appearing in subsequent radiology reports, operative reports, pathology reports, hospital discharge summaries, clinic notes, etc.”) and providing the annotations to the user with a suggestion to link the other related annotations from the plurality of reports ([0038]: “If, for instance, a pathology report specifies a final diagnosis not included in the differential diagnosis of the original radiology report, the system notifies the first radiologist of the discrepancy, offering a link to the original radiology report and to the subsequent pathology report”). Halstead shows a system that can determine when report annotations like recorded diagnoses are related, and it offers discrepant diagnoses (i.e. related annotations) to a user with links to the reports. As presently drafted, the claims do not require linking related annotations within reports as Applicant asserts, merely that a suggestion to link annotations from a plurality of reports is provided. The offering of discrepant diagnoses to a user along with the option to link to previous or subsequent reports with the related annotations as described in Halstead is thus sufficient to teach the amended claims. 
Thus, the presently cited combination of prior art references do teach the amended claims, as explained in more detail in the updated 35 USC 103 rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 13-16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite “determining one or more annotations that are related to other annotations from the plurality of prior reports” and “providing the one or more annotations to the user with a suggestion to link the other related annotations from the plurality of prior reports.” Applicant’s original specification does not provide sufficient written support for either of these steps; at most, para. [0009] discloses “suggested linking of annotations” and para. [0014] discloses “linking of annotations is suggested.” However, the specification is silent as to any particular steps that cause the system to suggest linking of annotations, and no mention is made of determining annotations that are related to other annotations from the plurality of prior reports nor of providing the annotations to a user. Because the limitations reciting determining and providing annotations was not present in the original disclosure as filed, these limitations constitute new matter and are rejected under 35 U.S.C. 112(a).
Claims 2-3, 5-8, 10-11, 13-16, and 20 are also rejected on this basis because they inherit the unsupported claim language due to their dependence on claims 1 or 9.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-3, 5-8, and 20 are directed to a method (i.e. a process) and claims 9-11 and 13-16 are directed to a computer program product (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, describe a certain method of organizing human activity because they describe a data monitoring and notification interaction that could occur between human actors. Specifically, the claim recites continuously monitoring a medical record system comprising a plurality of prior reports of a patient; identifying one or more recommended follow-up within the medical record system, the one or more recommended follow-up being identified from at least one imaging study and at least one clinical lab test related to the at least one imaging study; determining whether each recommended follow-up or an equivalent to the recommended follow-up was performed, wherein said determination comprises searching a plurality of medical systems and verifying each recommended follow-up or equivalent to thereby determine any recommended follow-ups missing verification, the plurality of medical system comprising another medical record system, a picture archiving and communication system, or a medical billing system; notifying a user of any follow-up missing the verification; adding any follow-up missing the verification to a PACS worklist; determining one or more annotations that are related to other annotations from the plurality of prior reports; and providing the one or more annotations to the user with a suggestion to link the other related annotations from the plurality of prior reports. 
Each of these steps describe a certain method of organizing human activity because a human 
Thus, the claim recites a certain method of organizing human activity in the form of managing interactions between people. Independent claim 9 recites substantially similar limitations (but for the recitation of generic computer components) and also recites a judicial exception under a similar analysis. 
Dependent claims 2-3, 5-8, 10-11, 13-16, and 20 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 9, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 7 and 15 recite further limitations that describe certain methods of organizing human activity. Specifically, they each recite registering to receive updates from the medical record system, which describes a registration interaction between two entities such as a clinician and an administrator. Thus, claims 2-3, 5-8, 10-11, 13-16, and 20 recite an abstract idea.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include the medical records system specifically being an electronic medical records system (which may also include a PACS system), indicating the monitoring, searching, etc. steps are implemented in an electronic environment. This element, when considered in the context of the claim as a whole, does not reflect an improvement in the functioning of a computer or other technological field, does not effect a particular treatment or prophylaxis for a disease or medical electronic medical records and implying that several of the other steps are thus implemented in an electronic computing environment merely amounts to instructions to implement an abstract idea on a computer because inclusion of the word electronic merely implies that an otherwise analog interaction (i.e. the manual monitoring, searching, etc. of physical medical records) is implemented in a generic computer environment. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 9 recites the same “electronic” additional element as claim 1, and further includes the additional element of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform method steps. This claim thus more explicitly recites that the method is intended to be implemented in an electronic computer environment. However, the use of a computer program product storing processor-executable computer instructions still amounts to mere instructions to apply the exception on a computer because it merely invokes generic computer elements as tools with which to digitize a method that could otherwise be performed manually by human actors. Accordingly, claim 9 is also directed to an abstract idea without integration into a practical application.
The judicial exception recited in dependent claims 2-3, 5-8, 10-11, 13-16, and 20 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in or implied by claims 1 and 9. Further, claims 2, 7-8, 10, 15-16, and 20 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements. Specifically, claims 2 and 10 recite that the recommended follow-up comprises communication of a finding, which describes a piece of documentation that could be stored in a medical record and identified by a human actor. Claims 7 and 15 again recite electronic medical records, indicating a computer-implemented registering step; these limitations amount to mere instructions to apply the exception on a computer under a similar analysis as in the independent claims. 
New additional elements are introduced in claims 3, 5-6, 11, and 13-14. These include the sending of HL7 messages/queries as well as the sending of DICOM queries. These additional elements merely serve to tie the notification and searching functions to specific computer environments via recognized electronic health messaging standards, and thus also amount to mere instructions to apply the exception in a computer environment. That is, these particular types of communication protocols are merely used as tools with which to digitize communications that could otherwise be achieved during a manual interaction between human actors. 
Accordingly, the additional elements of claims 1-3, 5-11, 13-16, and 20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-3, 5-11, 13-16, and 20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a specifically electronic medical records system, a computer program product comprising stored processor-executable computer code, and particular HL7 and DICOM communication protocols used to perform the monitoring, identifying, determining, searching, notifying, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. 
As evidence of the generic nature of the above recited additional elements, Examiner notes para. [0031] of Applicant’s specification, noting that the system is implemented as “a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations” and provides numerous “examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/ server 12.” Further, para. [0044] indicates that the “computer readable program instructions may be provided to a 
Examiner also notes that receiving or transmitting data over a network as well as storing and retrieving information in memory are each recognized as well-understood, routine, and conventional computer functions previously known to the industry, as outlined in MPEP 2106.05(d)(II), and thus these functions to not amount to significantly more than the abstract idea. 
Thus, when considered as a whole and in combination, claims 1-3, 5-11, 13-16, and 20 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 11, 13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 20070067185 A1) in view of Kulon (US 20170109473 A1).
Claims 1 and 9
Halsted teaches a method comprising: 
continuously monitoring an electronic medical record system, the electronic medical record system comprising a plurality of prior reports of a patient (Halsted [0012], noting a computerized system that monitors a patient record database (i.e. an electronic medical record system comprising a plurality of prior reports of a patient); see also Fig. 1, [0052], noting monitored/queried sources include a variety of hospital information systems and databases);
identifying one or more recommended follow-up within the electronic medical record system, (Halsted [0044], noting identification of recommended follow-up exams, tests, appointments, etc. to be tracked, e.g. by a user inputting a particular follow-up as in [0065]);
determining whether each recommended follow-up or an equivalent to each recommended follow-up was performed, wherein said determination comprises searching data from a plurality of medical systems and verifying each recommended follow-up or equivalent to thereby determine any recommended follow-ups missing verification, the plurality of medical systems comprising another electronic medical record system, a picture archiving and communication system (PACS), or a medical billing system (Halsted Fig. 1, [0052], noting various records databases (including radiology databases, considered equivalent to a PACS) are queried to pull relevant patient information for tracking patient events; [0044]-[0047] provide examples of querying patient records for completion (i.e. verification) of various events in order to determine if any recommended follow-ups are incomplete (i.e. missing verification);
notifying a user of any follow-up missing the verification (Halsted [0044], noting users are notified if any follow-up event is not completed within a specified timeframe); 
adding any follow-up (Halsted [0048], noting a physician can electronically schedule a test, exam, or procedure using the system, e.g. by clicking a link to a centralized scheduling database; the scheduling of an imaging/radiology procedure in this way (as in Fig. 16, where a follow-up MRI can be scheduled) is considered equivalent to adding a follow-up to a 
determining one or more annotations that are related to other annotations from the plurality of prior reports; and providing the one or more annotations to the user with a suggestion to link the other related annotations from the plurality of prior reports (Halsted [0038], noting natural language processing of clinical notes (i.e. annotations in a report); identified terms (e.g. diagnoses) can be compared to those in subsequent reports, and a user can be provided with a suggestion that links to both an original report and subsequent report so they may view the related annotations (e.g. diagnosis discrepancies between reports)).  
In summary, Halsted shows a method that monitors and queries patient records in a variety of databases to determine whether recommended follow-ups have been completed. If a recommended follow-up has not been completed, various users are notified to facilitate the scheduling and completion of the recommended exams, tests, procedures, etc. (see particularly examples in [0044]-[0045]). The system also facilitates easy and efficient electronic ordering/scheduling of tests, examinations, and procedures, as disclosed in [0048] & [0072]. However, Halsted does not explicitly disclose that such electronic ordering of follow-up procedures (i.e. adding of follow-ups to a PACS worklist, as explained above) is specifically utilized for follow-ups missing the verification, i.e. follow-ups that have not been completed. However, because the reference contemplates facilitating the scheduling of incomplete follow-up recommendations (as in [0045]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic follow-up ordering/scheduling procedure as disclosed for newly recommended follow-ups in [0048] to also apply to incomplete follow-ups in order to allow for easy and efficient electronic scheduling or rescheduling of incomplete follow-ups to ensure that needed exams are completed (as suggested by Halsted [0045]) in an effort to avoid or minimize harm to a patient resulting from missed follow-up care (as suggested by Halsted [0007]). 
Thus, Halsted shows a method that monitors and queries patient records in a variety of databases to determine whether recommended follow-ups have been completed and facilitate notification and/or scheduling of incomplete follow-up recommendations. The manner in which Halsted identifies follow-up events for monitoring appears to be via user input, e.g. by a user selecting a follow-up event for the one or more recommended follow-up being from at least one imaging study and at least one clinical lab test related to the at least one imaging study. 
However, Kulon teaches that a follow-up event is identified for monitoring by analyzing recommendations present in various prior patient reports (Kulon [0025], noting the system analyzes reports, detects any previous recommendations, and determines whether an exam has been performed; this analysis can occur for a single patient). The detection of previous recommendations occurs by examining the text of prior reports as described in [0027]-[0032]. Analyzed reports can include reports relating to radiologic exams and/or laboratory activities per [0021]-[0022], which are considered equivalent to an imaging study and a clinical lab test related to the at least one imaging study, by virtue of being performed for the same patient. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommended follow-up identification process of Halsted to include follow-up identification via analyzing prior imaging and laboratory reports as in Kulon because Kulon notes that such reports sometimes include recommendations for follow-ups (per [0002]), and utilizing automated report analysis to identify such follow-ups provides the benefit of saving a human user time for increased efficiency as well as allows for the refining, sorting, and filtering of detected recommendations to maximize the relevance of the results (as suggested by [0017]). 
	Regarding claim 9, Halsted in view of Kulon teaches a computer program product for performing an analysis of medical images, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (Halsted Fig. 1, noting the system is a computerized server-based system, indicating the execution of stored instructions via a processor) as in claim 1 above.
Claims 5 and 13
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, and the combination further teaches wherein searching the plurality of medical systems comprises making an HL7 query (Halsted Fig. 2, [0052], noting an HL7 interface that allows for querying of hospital systems, i.e. the query is an HL7 query).
Claims 7 and 15
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, and the combination further teaches wherein continually monitoring the electronic medical record system comprises registering to receive updates from the electronic medical record system (Halsted Fig. 4, [0013], noting a user can subscribe (i.e. register) to receive notifications regarding the occurrence or non-occurrence of recommended follow-up events).
Claim 20
Halsted in view of Kulon teaches the method of claim 1, and the combination further teaches wherein the follow-up comprises an imaging study, a laboratory study, or a pathology study (Halsted Fig. 16, [0045], noting a recommended follow-up MRI (i.e. imaging study); see also [0044], noting recommended lab tests (i.e. a laboratory study)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of Villasenor et al. (US 20070143143 A1).
Claims 2 and 10
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, but the combination fails to explicitly disclose wherein the recommended follow-up comprises communication of a finding. However, Villasenor shows that an action monitored for completion in a medical workflow may be the communication of relevant information to a patient (Villasenor abstract, noting medical systems are monitored to determine if patient discharge instructions have been completed for a patient requiring discharge. A clinician completing a discharge instructions task for a patient is considered equivalent to the communication of a finding because the discharge instructions may include the communication of information relevant to a patient’s diagnosis or recent procedure as shown in Figs. 3-4 and may include a specific diagnosis such as “pneumonia” as disclosed in [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that a recommended follow-up may comprise a communication of a finding in order to provide a patient with relevant information regarding their diagnosis or procedure in a . 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of Chen et al. (US 20150310176 A1).
Claims 3 and 11
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, showing the sending of notifications to a user by a variety of communication means (e.g. via email, text message, instant message, etc. as noted in Halsted [0053] & claim 2). However, the combination fails to explicitly disclose wherein notifying the user comprises sending a HL7 message. However, Chen shows that follow-up noncompliance notifications may be sent to a user specifically via HL7 messages (Chen [0063]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the varied notification means of the combination to specifically utilize HL7 messages because HL7 messaging protocols are a known standard for exchanging health-related information, as suggested by Chen [0073]. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of “DICOM Query/Retrieve Part 1” by Roni Zaharia, hereinafter “Zaharia.”
Claims 6 and 14
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, and the combination further teaches wherein searching the plurality of medical systems comprises making a query using a known medical communication standard (Halsted Fig. 2, [0052], noting an HL7 interface that allows for querying of hospital systems). However, the combination fails to explicitly disclose wherein searching the plurality of medical systems comprises making a DICOM query. However, Q/R teaches that DICOM querying is a fundamental service for searching through medical imaging systems (Zaharia Pg 1, “Query/Retrieve, or Q/R for short, is the DICOM service for searching images on the PACS and getting a copy of them to the workstation where they can be displayed. Q/R is a .  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of Ghouri et al. (US 20160357910 A1).
Claims 8 and 16
Note: the independent claims do not require a medical billing system (because the plurality of medical systems may comprise “another electronic medical record system, a picture archiving and communication system, or a medical billing system,” emphasis added), and claims 8 and 16 thus further describe an optional limitation that is not required when considering the claim set as a whole. However, in the interest of compact prosecution, art has been applied to this limitation below. 
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, showing a system that searches a variety of clinical databases to detect occurrence or non-occurrence of patient events. However, the combination fails to explicitly disclose a medical billing system, wherein the medical billing system comprises an insurance claim system. However, Ghouri teaches searching of a medical billing system comprising an insurance claim system for the purpose of analyzing whether a recommended follow-up was performed (Ghouri Fig. 3, [0031]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the querying of various clinical databases as in the combination to include also querying a medical billing system comprising an insurance claim system as in Ghouri because Ghouri shows that this type of database contains relevant indicators of whether a recommended follow-up action was performed or not (as suggested by Ghouri [0031]), and including an additional source of clinical information for searching would increase the accuracy of the system’s determination of whether the recommended procedure was actually performed or not. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reiner (US 20120221347 A1) describes computerized methods for determining related annotations and linking the related annotations between patient reports (see at least [0069]-[0071], [0081], [0084]-[0086]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/K.A.H./Examiner, Art Unit 3626    

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626